 In the MatterOf COMMONWEALTH EDISON COMPANYandWILLIAM HALLWORTHCaseNo. C-2245-Decided November 10, 1942Jurisdiction:electric utility industry.Unfair LaborPracticesCompany-Dominated Unions: First, Organization:history of employer domi-nation from its establishment by_ the respondent in 1921 to the date of hear-ing and the constitution of the Plan, considered in evaluating alleged un-fair labor practices:- its origin at the instance of the respondent, theparticipation of the respondent in its activities through management represent-atives, the requirement of approval by the respondent of changes in thePlan, the complete dependence upon the respondent's financial support, andthe absence of any provision for regular meetings of the employees gener-ally, or separate meetings of the employee representative apart from man-agement, or for the ratification by the employees of action taken by anyagency of the Plan-SecondOrganization:launched by employee representatives of the Plan as a device to perpetuate the dominated Plan by meansof a substitute organization to be made available 'as a successor to the Planin the event the Plan were outlawed by the Board ; the respondent was ad-vised of the plans and purposes of the leaders of this organization and in-dicated its support and 'cooperation through its attorney, urging only thatthey proceed slowly and take no definite action unless and until necessary;circulation of petitions and employee solicitation during working hour's,by employee representatives who refrained from any explanation as to therelationship between this organization and the Plan, failure of the respond-ent to make the necessary disavowal of its sponsorship: similar structuralsetup under its constitution to that under the Plan thereby perpetuating thePlan and the respondent's domination; difficulty in distinguishing the two,organizations as late as 1941 indicated by representatives' being active asofficers in both organizations, by the participation of management repre-sentatives and supervisory employees in the administration ; actions takenby this organization in condemning Plan after charges filed against the Plan'and other steps taken, held not to have served in any degree to emancipateitand employees generally from the domination of the employer-controlledPlanRemedial Orders: dominated unions disestablished.Mr. David Karasick,for the Board.Mr. Ralph R. BradleyandMr. Glenn E. Baird,of Chicago, Ill., andMr. Roger Robb,ofWashington, D. C., for the respondent.Mr. Reuben FreedmanandMr. Russell H. Goligh,tly,of Chicago,Ill., for the Utility Employes Union. ,Mr. Harry H. Kuskin,of counsel to the Board.45 N. L. R B, No. 72.482.= ___ . CO'MMONWEALT'H EDISON' COMPANYDECISIONANDORDER"STATEMENTOF THE CASE'Upon ^ a charge duly filed by William Hallworth, an employee ofthe respondent, the National Labor Relations Board, herein called theBoard, by the Regional Director for the Thirteenth Region (Chicago,'Illinois), issued its complaint dated May 5. 1942, against Common-wealth Edison Company, Chicago, Illinois, herein called the respond-ent, alleging that the respondent had engaged in. and was engaging inunfair labor practices affecting commerce, within the meaning ofSection 8 (1) and (2) and Section 2 (6) and (7) of the National LaborRelations ,1ct, 49 Stat. 449, herein called the Act.Copies of the com-plaint and of notice of hearing thereon were duly served upon the re,spondent, the Employes Representation Plan, the Utility EmployesUnion, and William Hal]worth.,'With respect to the unfair labor practices, the complaint alleged in.,iibstaiice : (1) that in January 1921, the respondent initiated, formed,and sponsored a labor organization known as Employes Representa-tion Plan ? of the Commonwealth Edison Company, hereinafter calledthe Plan, and from July 5,1935, to date, dominated and interfered withthe administration of the Plan and contributed financial or other sup-port to it, and (2) that in April .1937, 'the respondent interfered with'the' formation of a labor' organization known as Utility EmployesUnion, hereinafter called the U. E. U., and thereafter dominated andinterfered with its administration and contributed support to it.The respondent filed an answer to the complaint on May 23, 1942,denying the allegations of unfair labor practices.The U. E. U. filednated and interfered with the administration of the Plan, but denyingor at any time dominated or interfered with the administration of theU. E. U. or contributed support to it.Pursuant to notice, a hearing was held at Chicago, Illinois, on June15, 16, and 17, 1942, before Will Maslow,, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Board, the respondent,and the U. E. U. were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was afforded^Aho referredto in the record as Employee Representation Plan. Representative Plan.and Repi eSPntation Plan,.Although the li E II did notformally petition for leaveto intervene, it participatedin the heal mg and wast t e.tted as itparty withoutobieetion 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDall parties.At the close of the hearing counsel for the U. E. U. movedto dismiss the complaint insofar as it related to the U. E. U.Themotion was denied.All parties joined in a motion to conform thepleadings to the proof in such matters as names and dates.The motionwas granted.Rulings on other motions and on the ' admissibility ofevidence were made by the Trial Examiner during the course of thehearing.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulings arehereby affirmed.At the conclusion of the hearing, the parties were.afforded,but waived, an opportunity to argue orally before the TrialExaminer.A brief for the consideration of the Trial Examiner wasfiled by the U. E. U. after the close of the hearing.Thereafter, the Trial Examiner issued his Intermediate Reportdated June 29, 1942, copies of which were duly served upon the respond-ent, the Plan, the U. E. U., and Hallworth.He found that the re-spondent had engaged in and was engaging in unfair labor practicesaffecting ,commerce, within the meaning of Section 8 (1) and (2) andSection 2 (6) and (7) of the Act, and recommended that the respond-ent ceaseand desist therefrom and withdraw recognition from anddisestablish the Plan and the U. E. U. and takeother affirmative actiondeemed necessary to effectuate the policies of the Act.Exceptions tothe Intermediate Report together with supporting briefs were filed onJuly 29, 1942, by the respondent, and on July 30, 1942, by the U. E. U.Thereafter, pursuant to notice duly served on the parties,a hearingwas held before the Board in Washington, D. C., on September 10,1942, for the purpose of oral argument. The respondent and theU. E. U. were represented by counsel, and Hallworth appearedpro se;all participated in the hearing.The Board has considered the exceptions and the briefs, submitted bythe respondent and the U. E. U., and, insofar as the exceptions areinconsistent with,the findings of fact, conclusions of law, and order setforth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTCommonwealth Edison Company, an Illinois public utility corpora-tion with its principal office and most of its physical properties inChicago, Illinois, is engaged in the production, purchase, transmission,distribution, and sale of electric current.The respondent and itsoperating subsidiaries serve an area of approximately- 11,000 squaremiles with an estimated population of 5,000,000 in Chicago and itsenvirons.There are no competing sources of electric power in thearea servedby the respondent. COMMONWEALTHEDISON COMPANY485The gross annual operating revenues of the respondent for the years1939, 1940, and 1941, were, respectively, $96,333,146, $101,416,619, and$107,162,061.The respondent serves 964,355 customers engaged in avariety of enterprises,including post offices, court houses,customshouses,weather bureaus,a harbor lightstation, a United States Gov-ernment Naval Training School, the Municipal Airport of the City-ofChicago, the Illinois Bell Telephone Company which is engaged inthe business of furnishing telephone service in the State of Illinois andin 2 counties in the State of Indiana, the Western Union TelegraphCompany at its main 'Chicago office and warehouse, and 6 railway ter-minals in Chicago which are used by 25 railroads engaged in the inter-state movement of passengers and freight.During the year 1940, the respondent purchased fuel, incandescentbulbs,motors, cable,tubing, switches,transformers,and other ma-terialsand supplies valued at$28,602,000,of which approximately 54percent represented shipments to the respondent from outside theState.During the same period,the respondent purchased,for thepurpose of resale, electrical appliances,equipment,and other mer-chandise at an aggregate cost of $2,997,000, of which, approximately13 percent represented shipments to the respondent from outside theState.Substantially the same amount and percentage of purchaseswere made by the respondent outside the State in 1941. In 1940, therespondent purchased$7,144,334 worth of current generated in theState of Indiana.During the year 1941,the respondent purchasedand received from the same source current costing $6,835,530.11.THE ORGANIZATIONS INVOLVEDEmployes Representation Plan of the Commonwealth Edison Com-pany and the Utility Employes Union are unaffiliated labor organiza-_tions.Each admits to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. The Employes Representation PlanThe Plan was established in March 1921 at the instance of the re-spondent.The constitution was prepared at a convention called bythe respondent-and attended by delegates elected by the employees andby an equal number appointed by the respondent.The constitutionbecame effective upon its adoption by the employees in an election bysecret ballot and upon the approval of the directors of the respondent.The Plan has continued in existence ever since its formation.The constitution states its specific object to be the furnishing throughthe-meeting of elected representatives of the employees and appointedrepresentatives of management of "a definite channel through which '486-DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employes individually or collectively, and either personally orthrough representatives, may take up with the management for dis-1cussion and recommendation, questions in reference to rates of pay,hours, conditions of work, or any other subject of interest to them as-employes."Membership in the Plan is automatic, all employees with6 months' or more service being eligible to vote at its annual elections.The constitution makes no provision for any treasury, or for dues,initiation fees, or other methods of raising funds, but contains a pro-vision that the respondent is to pay employee representatives theirregular salary while absent from work on Plan activities.Provisionis also made for reimbursement by the respondent of any necessaryexpenses.Russell Golightly, an employee representative for 5 yearsunder the Plan, testified that he had spent about 8 hours a week onPlan activities and had been paid for the time so spent.The governing bodies of the Plan are the departmental joint councilsand the general joint council.There are 11 departmental joint coun-cils, each composed of employee representatives and deputy or alter-nate representatives chosen each year by secret ballot and an equalnumber of management representatives appointed by the heads of thevarious departments from among the respondent's supervisory force.The general joint council is composed of a number of employee andmanagement representatives elected by each group from among the de-partmental joint councils.The general joint council meets' every 2months and the departmental joint councils sleet each month in themeeting rooms furnished by the respondent.The Plan further provides for equal representation of manage-ment and employees on each committee of the joint councils, for theparticipation in the affairs of each council of the respondent's man-ager of industrial relations, or his designee, as ex-officio chairmanwithout vote, and for the appointment of a secretary for each de-partmental joint council by the appropriate plant department headand of a secretary for the general joint council by the president of therespondent, subject in each case to the approval of the representatives.Except for matters relating to the election of employee representa-tives all amendments to the Plan require a three-fourths vote of theentire general joint council and must be approved by the respondent'spresident.No amendment which will "destroy the equal votingpower of the employe representatives and the management repre-sentatives on any Joint Council" is, however, possible.In conformity with the objects outlined in its constitution, thePlan functions primarily as an agency for the adjustment of griev-ances and the .joint discussion, of employee problems. In fact, nocontract or collective agreement has ever been entered into by therespondent with its employees under the Plan.Grievances are sub- COMMONWEALTHEDISON COMPANY487mitted in the first instance to the departmental joint council with arightof appeal'to a vice president of the respondent,then to thegeneraljoin council,and finally to the respondent'spresident.Ifthe president cannot reach an agreement with the employee repre-sentatives,the Plan provides that the matter shall be submitted toarbitration for final settlement.Resort to arbitration has, in fact,never been made. In a booklet issued by the respondent,apparentlyin 1933, it was stated that no appeal had ever been taken from adecision of a vice president.Golightly testified that no arbitrationhad been had with the respondent since 1929,the year of hisemployment.The Plan makes no provision for regular meetings of the em-ployees generally,or separate meetings of the employee representa-tives apart from management,or for the ratification by the employeesof the action taken by any agency of the Plan.The employees arekept informed of Plan meetings and activities through copies of theminutes,of such meetings and by other Plan materials which are pre-pared) 'and distributed by the respondent throughout the variousdepartments.In view of the origin of the Plan, the participation of the re-spondent in its activities through management representatives, therequired approval by the respondent of any changes in the Plan, andthe complete dependence of the Plan upon the respondent's financial'support,we find, as did the Trial Examiner, that the Plan ispatentlyillegaland that it exists solely as a management substitutefor self-organization of employees and genuine collective bargain-ing.We find,further, that since July 5, 1935,and at all times there-after,the respondent has dominated and interfered with the adminis-tration of the Plan, and has contributed financial and other support'thereto, thereby interfering with, restraining,and coercing its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.B. The U. E. U.1.Organization of the U. E. U.The following description of the history of the U. E. U. is sub-stantially undisputed and is based primarily on the testimony ofRussell Golightly, its president: Although not provided for by thePlan, the employees in the substation department of the respondent,with the knowledge of the respondent, had been holding 'separategroup meetings semi-annually since 1936 or sometime prior thereto.On April 26, 1937, shortly after the decision of the United StatesSupreme Court upholding the constitutionality of the Act, the em-ployees met at a substation of the respondent and adopted a motion 488DECISIONS OF NATIONALLABOR RELATIONS BOARDproviding that the employee representatives of the Plan"study vari-ous plans ofother company employe bodies to helpin drawing upa substitute employee plan to replace our present Employe Repre-sentationPlan, whenand if necessary * * *"Shortly thereafter a, committee of 12 to 15 employee representativesunder the Plan, consisting of at least 1 representative from eachdepartmental joint council,was established.After this group, here-inafter referred to as the Provisional Committee, had met in a roomfurnished by the respondent,some of its members called on G. W.Adrianson,the respondent'smanager of industrial relations.Theyinquired whether the respondent was subject to the Act and whetherthe enactment of a State labor relations law was to be expected.Adrianson made an appointment for the committee to confer withRalph R. Bradley,who had represented the respondent for more than2O years as its legal counsel and who was frequently consulted by iton labor relations.On May 18, 1937, five members of the Provisional Committee, Cen-tanni,Thorp,Altheide,Golightly, and Brady, conferred withBradley at his offices during the working hours of several of theseemployees.Those committee members who were absent from theirwork by reason of this meeting,the prior group meeting, or themeeting with Adrianson suffered no deduction in pay.A transcriptof the conference is in evidence.Because of the significance of theconference in connection with our findings as to the U. E. U., we shall,insofar as is material,outline the course of the conference and quoteverbatim from the statements made : The group asked Bradleywhether the Act applied to the respondent and, if so, whether the Planwas valid under theAct.Theyreferred also to the possibility of aState labor relations act and asked Bradley whether such legislationmight outlaw the Plan.Bradley inquired whether these questionshad been taken up generally"with the employees'organizations" and''Thorp replied :No, we are keeping it quiet from them, as a matter of fact, as ameasure of policy.We are really interested in the EmployeeRepresentation Plan,and we are interested in making it moreeffectivethan itis.We are trying to make it more effective allthe way along,and we came to the conclusion that it would bebetter at the present time not to tell the employees that we arethinking about this,but if such a thing came about that theWagner Act threw out this thing,we thought it would be niceto have an outline of a substituteplan whichwe could put inrightimmediately.Bradley thereupon commented as follows upon the committee'sapproach to the problem : "You are going to sort of keep yourself COMMONWEALTH EDISON COMPANY489as an executive group to study this until you find out what you wantto do."Bradley then discussed with the group, theJones & Laughlindecision and indicated that he could not state positively whether therespondent was subject to the jurisdiction of the Board.At this point Altheide explained:You understand we like the Plan as it is now, the majority ofus . . . And we don't want to inject any new plan now,but we would like to have it ready in case the time comes whenwe have to use it.A similar view was expressed by Golightly, who stated : "If thepigeon hole."Bradley then suggested that the committee go slowly "in broad-casting your purpose" and that the committee "kind of keep yourshirts on, and see what is going on in the labor field . . . not .. .what is going on in the matter of the efforts of organized labor, butin the matter of organized employee units."When, at this juncture, Bradley was asked whether he would actas counsel for the committee, he declined, commenting, however:But I can tell you one thing, I think I would strain a point ifI saw. you sliding towards a bad representative. I don't knowhow I would do it, but I would, some way. But you don't needone right now.During the discussion, the question of meeting on "company timeand, space" was raised by the employee representatives.Bradleyreplied :If we did what we wanted to do, we would want to get in hereand take off our coats and help to bring this Plan within the law.But whatever might be our good intentions, if we did that, not.only would we be criticized, for that would not be the seriousthing; but the question is, the thing is that the plan would becriticized and attacked.It isn't want of company sympathy, orit isn't stinginess or anything of that kind.It is just this law,and the attitude of organized labor.At another point in the discussion, Brady inquired whether therespondent would continue its Mutual Benefit Association in the eventthat the employee representatives left the Plan.Bradley repliedthat the respondent would.He was then asked what the respondent'sattitude would be toward the employee representatives who were con-cerned with a substitute for the Plan and replied:Well, the attitude of the company would be the attitude 'that Ihave now, that the only thing that motivated you men in con- 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDtemplating this sort of thing was the fact that you were drivento it by virtue of the law.Now, the company is not going toquarrel with that.They are going to feel you are trying to dosomething that is in the interests of both the employees and thecompany.Bradley continued :It isn't going to affect the company's attitude towards you men,.only the company would have this feeling, that you had beensatisfied with the relations that existed heretofore, and that youwere going to try and preserve those relations in so far as youcould under the law.There isn't any reason why that shouldn'tpromote the kindliest management feeling, and I know it would.Toward the end of the discussion Bradley stated :But I think you will find when you get ready on any such move-ment as this, and if this movement becomes necessary, you willfind that you are going to have no difficulty in finding out wherethe majority will want to go. I say that for this reason, thatyou have been going along as an organized group for so long, thatthat logically would follow.Unless there was sonic revolutionin the ranks, why, it would follow logically.As the discussion ended, Bradley volunteered to obtain for thecommittee copies of employee representation plans of other companies.On the day following the conference with Bradley, the departmentaljoint council of the substation department held a meeting.Presentwere five or six management representatives and the secretary of thegeneral joint council.Golightly, a member of the council, read theminutes of the group meeting of April 26, 1937, at which the decisionwas reached to study substitutes for the Plan "when and if necessary"and, by action of the council, the record of that gathering was incor-porated in the council's minutes.The minutes of this council meetingwere then, as was customary under the Plan, distributed by the re-spondent to the employees in the department.On May 20, during working hours, the full Provisional Committeemet again in a meeting room of the respondent and discussed the viewsexpressed by Bradley.When one member suggested that future meet-ings should not be held on company time and property, it was agreedthat the next meeting of the Provisional Committee be held in a placeto be provided, by one of the members. Subsequently a subcommitteewas chosen to draft a plan of employee representation.Golightly testified that in May or June 1937, in furtherance of theProvisional Committee's work, he assisted in the preparation for dis'-tribution among the respondent's employees of petitions naming acommittee of 11, each of whom was an employee representative on a COMMONWEALTH- EDISON COMPANY'491different departmental joint council, and authorizing that committeeto draw up a constitution for an organization to be known as Em-ployees Association of the Commonwealth Edison Company.He testi-fied further that these petitions were circulated among the employeeswithin the next few months and that from 1,250 to 1,500 employeessigned.The minutes of the Provisional Committee meeting of June21, 1937, show that there was discussion as to whether "signing theoriginal petitions could be done on company time."The minutes thenreport: "Mr. Centanni believed we should not mention the WagnerPlan in pushing the new'plan which would allow the signing of peti-tions on company time." It would appear from the evidence that thepetitions were still being circulated in June 1938, and that the Pro-visional Committee was still heeding the cautionary instructions ofBradley to go slowly "in broadcasting your purpose."-The Provisional Committee met irregularly from June 1937, untilOctober 10, 1938, when the following temporary officers were electedfrom among its members: Centanni, president; Braun, vice presi-dent; Golightly, secretary; and Thorp, treasurer.At the same timethe Provisional Committee converted itself into 'a temporary boardof directors for the proposed organization.On October 17, 1938,the committee abandoned the name, Employees Association of theCommonwealth Edison Company, and chose instead the name, UtilityEmployes Union.On December 5, 1938, the United States Supreme Court rendereda decision holding that the Consolidated Edison Company of NewYork, the public utility serving New York City, was subject to theAct.3The next day the officers of the Provisional Committee de-cided to inform their fellow employees of the existence of that groupand of the nature of its work. Application blanks had already beenordered in anticipation of the decision and were ready at about that-time, a draft of the constitution was planographed, and a drive wasbegun to enroll employees of the respondent.According to thetestimony of Golightly, the first organizational meeting, of the U. E.U. was held on December 13, 1938, about 19 months after the Pro-visional Committee had come into existence.By the summer of 1939 the U. E. U. had enrolled about 1500 mem-bers from among approximately 8500 employees of the respondent.It did not thereafter make any substantial progress toward its goalof representing a majority of the employees.Augustus De Clercq,the respondent's vice president in charge of construction and serv-ice, testified that inquiries from employees about the Plan and therespondent's policy as to collective bargaining began to reach therespondent soon after the United States Supreme Court upheld theconstitutionality of the Act in 1937 and increased in number after°Consolidated Edison Co.v.N. L.R.B, 305 U. S. 197. DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe decision in theConsolidated Edisoncase.Thereafter, in Febru-ary 1941, De Clercq caused to be issued the following instructionsto all the respondent's supervisory employees in 3 departments :It is the policy of the Company not to interfere with or attempt'to influence or advise its employees, in any manner, concerningthe kind of collective bargaining organization they now haveor wish to have.Therefore, foremen and other supervisors must-Avoid expressing their opinions, or giving voluntary or solicitedadvice to our employes (either on or off the job) regarding theadvantages or disadvantages of any type of collective-bargain-ing organization.Avoid expressing their opinions, or giving advice to our employeesconcerning any particular labor union or unions.The first membership meeting of the U. E. U. was held on Novem-ber 21, 1941, at .which time members of the Provisional Committeewere elected to serve as temporary officers of the new `organization.In describing the prior history of the U. E. U. at this meeting,Golightly stated :This is your organization.This is your provisional committee,saying its work is completed. It has given you a temporary or-ganization.You said you wanted to use it if and when it be-came necessary.A motion was later made that the U. E. U. become a permanentcrganization "with the stipulation that if the Labor Board decisionfinds it illegal, that we appoint committees to form something thatwill stand up under the Wagner Act." Golightly advisedagainstthe form of the motion on the ground "that it was tying up thenew one with the old one." The motion was then revised to stateonly that the, organization be made permanent; it was adopted.On November 28, 1941, at a meeting of the Board of Directors of theU. E. U. the following permanent officers were elected : Herbert Miles,president; Cornelius Lubben; vice president; Russell Golightly, secre-tary; and Paul Kocan, treasurer.Miles had been an employee repre-sentative under the Plan from 1937 to 1941, and a member of the generaljoint council from 1939 to 1941.Lubben had been elected a deputy oralternate employee representative in 1939 and 1940, and a regular rep-resentative'in 1941.Golightly had been elected employee representa-tive in 1936 and served as such continuously except for the year 1939.He was also a member of the general joint council from 1936 through1938, and in 1941.Kocan had been an employee representative from1938 -to '1941, and a member of the general joint council in 1939 and1940. CO'MMONWEALT'H EDISON COMPANY493On December 19, 1941, the U. E. U. agreed to pay Reuben Freedman,an attorney who had been advising the Provisional Committee since1937, the sum of $1,500 for past and future services.Regular collec-tion of dues began in January 1942, the dues being fixed at 25 cents amonth.On April 3, 1942, the second membership meeting of theU. E. U. was held, at which new officers were elected 4 and its constitu-tion which had been drafted by the Provisional Committee with theaid of a special subcommittee was formally adopted.At the time ofthe hearing the U. E. U. had 2,000 members, one-half of whom hadpaid dues to the organization, according to Golightly.There is a striking similarity between the constitutions of theU. E. U. and the Plan.Most significant are the following' parallels:'(1)' eligibility requirements for membership in both organizations aresubstantially alike, the U. E. U. constitution providing specificallythat election to membership of eligible employees is mandatory; (2)-employee representatives under the Plan and delegates under theU. E. U. are elected from each of the departments on the same basis;(3) eligibility requirements for employee representatives under the',,.Plan and delegates under the U. E. U. are identical ; and (4) qualifica-tions for holding and maintaining office in both organizations aresimilar and permit the respondent, by transfer, promotion; or dis-charge, to deprive a representative or delegate of his office..The U. E. U. had, since November 1938, been preoccupied with thequestion of its apparent relationship to the Plan.On November 1,1938, the Provisional Committee agreed that its members should retaintheir positions in the Plan "until such time as the'Utility EmployeesUnion'becomes permanent and active."' In December 1938 and Jan-uary 1939, Golightly and others on the Provisional Committee resignedaemployee representatives under the Plan.Late in 1939, however,as a matter of policy, the U. E. U. decided that its officers should againseek office-in the Plan.Golightly was reelected as employee representa-tive that year,5 as were other leaders of the U. E. U.Thereafter, whilea representative of the Plan, Golightly took advantage of'the privilegesgranted him 'by the respondent under the Plan to solicit the 600 em-ployees in his department during working hours to join the U. E. U.5iGolightly was elected pi esident,Miles,vice pi esideat ; Kocan,secretary;and C. CCarlson,treasuier,Golightly testified that he returned to hold offii e under the Plan for two reasons, naivelythat eniployees m Ills, department urged him to do so, and that he wanted a means of con-tacting ompimees concerning the U E UGolightly characterized this method of reachingeniplo3 eesas one of "hot ing from within.""At the hi .t membership meeting of the U E U., held on, November 21, 1941, Golightlydetended theU E U fromcharges that it had been organized on company time and prop-ci ty'In the course of his remarks lie stated :"Naturally a lot of' employees have beencontacted1 on company time. how else couldtheybe contacted."Explaining this referenceGohghtly'reatified'1'l1'eie is noway 'to contact the employees other than,having an.em-plov"e r,preseutatiie,except at the meeting, and to have meetings is quite an expense 494DECISIONS- OF NATIONAL LABOR. RELATIONS BOARDOn January 16, 1942, at a meeting of the board of directors of theU. E. U. the policy was varied again to require that employee represen-tatives under the Plan resign as such and retain their membership inthe U. E. U. Golightly testified, however, that certain employee rep-resentives-under the Plan were members of the U. E. U. at the time ofthe hearing.The record clearly establishes that the U. E. U. had as officers andmembers those identified with management.The U. E. U. acceptedwithout question, for a considerable period of time, employees Thorpand Centanni as officers and also enrolled as members 20 chief oper-ators whose interests are closely allied with management.As indi-cated above, Thorp, a Plan representative, was on the committeewhich met with Bradley on May 18, 1937, served on the ProvisionalCommittee of the U. E. U., and was elected the Provisional Commit-Lee's treasurer on October 10, 1938.He remained in that office untilhe resigned on November 5, 1941.During the period in which heserved the U. E. U., his job designation was changed from engineerto engineer of materials and instruments, but his duties remained thesame.Industrial Relations Manager Adrianson testified that Thorpwas classified by the respondent as "management" onJuly1, 1940, 16months before his resignation from the U. E. U.Centanni, a Planrepresentative, was on the committee which met with Bradley, served'on the U. E. U.'s Provisional Committee, and was elected the Provi-sional Committee's president on October 10, 1938.He remained inthat office until his resignation on April 19, 1940.While serving theU. E. U., Centanni's job designation was changed from pricer to thatof buyer, but his duties since 1938 have been those of negotiatingcontracts for materials and supplies with outside buyers, of servingas individual consultant for the purchasing department, and of di-recting at times the efforts of some employees, subject to the super-vision of the purchasing agent.On July 1,, 1940, he was also classi-fied by the respondent as "management."The record also reveals that20 of the respondent's chief operators were members of the U. E. U.at the time of the hearing.The chief operators work in substationswhere they keep records of substation equipment, attendance records,and apprentice training reports; arrange work schedules for em-ployees; are responsible for the training of new men and for keep-ing employees in their respective stations well informed on technicalskills in connection with the operation of the stations; sit with man-agement on the trial board when an employee is charged with anoperating error; report inefficiency and laziness to the superintend-ent; often relay requests for leave from employees to the engineer ofoperations; and receive $15.00 more per month than other employees COMMONWEALTHEI)ISONCOMPANY495at the manned substations, where the average number of employees is7.Although the respondent classifies chief operators as employees,and although they do not have the power to hire or discharge, it isclear that the work of chief operators is supervisory in nature. `On December 23, 1941, 2 months after charges alleging that thePlan was company-dominated had been filed with the Board,7 Go-lightly, as secretary of the U. E. U., wrote to the respondent that itsrecognition and sponsorship of the Plan constituted an unfair laborpractice under the Act and requested that it be disestablished and thatnotices to that effect be posted. The respondent replied that it believed"that, while employees were free to form and join whatever union orbargaining agency they may choose, the Company should not disturbthe relations with its employees which presently exist unless and untilthe National Labor Board has determined in an orderly way thatsuch relations should be altered or discontinued.Having these thingsliimind, Commonwealth Edison Company feels itself constrained torefuse the demands in your letter made."2.Concluding findingsThe U. E. U. was brought into being by employee representativesof the Plan, not because of a desire for emancipation from the re-straints of *the Plan through genuine self-organization but ratheras it device to perpetuate the dominated organization by means of asubstitute organization to be made available as a successor to thePlan in the event the latter organization were outlawed by the Board.From the beginning, the respondent was advised of the plans andpurposes of the leaders of the U. E. U. and through its counsel in-dicated clearly its sympathy, support, and cooperation, urging onlythat they proceed slowly and take no definite action unless and untilnecessary.The employee representatives on the U. E. U., advised by Bradleyof the respondent's approval and willingness to cooperate, circulatedtheir petitions and solicited employees during working hours, care-fully refraining from any explanation as to the relationship betweenthe U. E. U. and the Plan. For many years the employees had ob-served the employee representatives of the Plan enjoying therespondent's favor.As the respondent did nothing to dispel theimpression that this new activity was being carried on under itssponsorship, and as it never publicly advised all its employees thatthey were free to form: or join organizations of their own choosing,'The U. E. U. discussed these charges at the membership meeting of November 21, 1941.I. Its brief the U. E. U: sought to explain the condemnation of the Plan by it after thecharges had been filed herein, by saying that the "simple truth is that the advice of[Freedman]their counsel at long last was beginning to have some effect." 496DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe employees could rightly assume that Golightly and others, whileacting for the U. E. U., were still agents of the respondent,engagedin activities of which it approved.Even as late as February 1941,after the employees generally had for several years been inquiringas to the,legality of the Plan and the respondent's collective bargain-ing policy, the respondent merely instructed its supervisors' to refrainfrom giving any advice as to collective bargaining agencies or laborunions.That the respondent'sfailure to make the necessary dis-avowal was entirely intentional is apparent from-Bradley's state-ment-to the promoters of the U. E.U. that, since the employee repre-sentatives had been functioning as an organized group for such a-long time, the employees generally would undoubtedly follow thegroup in its effort to perpetuate the Plan in different form.Therespondent's refusalof the U. E. U.'s request in December 1941, aftercharges of company-domination of the Plan had been filed,to dis-establish the Plan can only be interpreted to mean that it wouldopenly accept the U. E. U. as a substitute for the Plan if,the Boardfound the Plan to be illegal and ordered it disestablished.Indeed,the respondent states in its brief that "if the Board decides it [thePlan] is a technical violationof the Act, then it willbecome neces-sary to override the wishes of the employees and disestablish."-Nor did the promoters of the U. E. U. attempt, in the basic docu-ment which was to govern their new organization or in their con-duct of its affairs, to assert and demonstrate their independence ofthe respondent and the Plan.The constitution of the U. E. U. pro-vides for the same structural set-up as the Plan, thereby perpetuatingthe organization of the Plan.Moreover,theU. E. U. constitutionsubjects the organization to the respondent's continuing control.Asiinder the Plan, the respondent may prevent a member of the U. E. U.from holding office or serving as a delegate because of the require-ment of continuous employment by the respondent.The respond-ent may also deprive a duly elected officer or delegate of his office and'his representative status by discharging hint, by transferring him toanother voting unit, or by transferring him or promoting himto a supervisory position.The power so placed in the respondentaffords it the final decision as to who shall speak as the representa-tives of its employees.These provisions,like those upon which theywere modeled, furnish sufficient insurance against genuine independ-ence and clearly render impossible any real collective bargaining.Even as late as December 1941,itwould have been difficult to dis-tinguishbetween the Plan and theU. E. U. Golightlyand otherrepresentatives in 1940 and 1041 were active as officers in bothorganizations.Thorp and Centanni,who assumedactive leadership COMMONWEALTH EDISON COMPANY497in the U. E. U., were designated by the respondentas "management,"and 20 chief operators were members of the U. E. U.Both the respondent and the U. E. U. contend that events occurringbefore and after the general membership meeting of the U. E. U. onNovember 21;'1941, are material to the issue of interference and domi-nation and show that the U. E. U. has been and is now free from suchinterference and domination by the respondent. In substance, suchfacts are that the committee which met with Bradley did; after thefirst few meetings, on the advice of Attorney Freedman, meet off com-pany property, on its own time, and at its own expense; that theU. E. U. was able to enroll only 2,000 employees in all, out of approxi-mately 8,500 employees, due to the fact that the continued sponsorship,of the Plan by the respondent indicated to the employees the respond-ent's disapproval of the U. E. U.; that the U. E. U. became a permanentorganization as a result of the general membership meeting on Novem-ber 21, 1941, and that the U. E. U. thereupon proceeded to condemnthe Plan and-ask for-its disestablishment, to inform the respondent's,employees of such condemnation, to collect dues regularly, to adopt aconstitution, and to elect permanent officers.We do not believe thatthese circumstances hni e served in any degree to emancipate theU. E. U. and the employees generally from the domination of theemployer-controlled Plan.We find that the respondent has dominated and interfered with theformation and administration of the U. E. U. and has contributedfinalciaf.alid-other support,tlhereto, and has thereby interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.IV.THE-EFFECT OF THEUNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent-de-scribed in Section I above, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States and tendto lead to labor disputes,burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found t Ilat the respondent has engaged in unfair labor prac-tices, we shall order that it cease and desist therefrom and take affirma-tive actipn designed to effectuate the policies of the Act.We have found,that the respondent dominated and interfered- withthe administration of the Plan and with the formation and administra-tion of the U. E. U. and has contributed financial and other support toeach.We shall order that the respondent withdraw all recognitionfrom the Plan and the U. E. U. and completely disestablish the Plan493508-43-vol. 45--32 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the U. E. U. as a representative of any of its employees for thepurpose of dealing with the respondent concerning grievances, labordisputes,wages, rates of pay, hours of employment,or conditions ofwork.The respondent's unlawful course of conduct discloses a purpose todefeat self-organization and its objects.Because of such conduct andits underlying purpose, we find that the unfair labor practices in whichthe respondent has engaged are persuasively related to the other unfairlabor practices proscribedby the Actand that the danger of theircommission in the future"is to be anticipatedfromthe course of therespondent's conduct in the past." sThepreventive purposes of theAct will be thwarted unless the terms of our order are co-extensivewith the threat.In order, therefore,tomake effective the interdependent guarantees of Section7 of the Act,to prevent a recurrence ofunfair labor practices and thereby to minimize industrial strife which.burdens and obstructs commerce, ind'tlius effectuate tie, policies, ofthe Act, we must order the respondent to ceaseand desist from iii anymanner infringing the rights guaranteed in Section7 of the Act.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.Employes Representation Plan of the Commonwealth EdisonCompany and Utility Employes Union are labor organizations, withinthe meaning of Section 2 (5) of the Act.2.By dominating and interfering with the administration of Em-ployes Representation Plan of the Commonwealth Edison Companyand- with the formation and administration of Utility EmployesUnion, and by, contributing financial and other support to each, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (2) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.'The aforesaid unfair labor practices are iinfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of- the above, findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-8N. L. R. B. v. Express Publishing Company,61 S. Ct. 693, 700. COMMONWEALTHEDISONCOMPANY499spondent, Commonwealth Edison Company, and its officers, agents,successors, and assigns, shall1.Cease and desist from :(a)Dominating or interfering with the administration of Em-ployes-Representation Plan-of the -Commonwealth Edison Companyand Utility Employes Union, or with the formation o'r administra-tion of any other labor organization of its employees, and fromcontributing financial or other support to the said organizations, orany other labor organization of its employees;(b)Recognizing Employes Representation Plan of CommonwealthEdison Company or Utility Employes Union as the representative,of any of its employees for the purpose of dealing with the respond-ent concerning grievances, labor disputes, wages, rates of pay, hoursof employment, or conditions of work;(c)In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Withdraw all recognition from-Employes Representation Planof Comnionnvealth-Edison'Company and Utility Employes Union asthe representatives of any of its employees for the purpose of deal-ing-with the respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of employ-ment; and completely disestablish Employes Representation Plan ofthe Commonwealth Edison Company and Utility Employes Unionas such representatives;(b)Post immediately in conspicuous, places in each building ownedor operated by the respondent and in which its employees work,and maintain for a period of at least sixty (60) consecutive daysfrom the date of posting, notices to its employees stating (1) thatthe, respondent will not engage' in the conduct from which it isordered to cease and desist in paragraphs 1 (a), (b), and (c) of thisOrder; and (2) that the respondent will take the affirmative actionset forth in paragraph 2 (a) of this Order;(c)Notify the Regional Director for the Thirteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Order.